Case: 16-17008   Date Filed: 03/19/2018   Page: 1 of 6


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17008
                      ________________________

                  D.C. Docket No. 1:12-cv-02697-SCJ



JEMAL AHMED,

                                             Plaintiff - Appellee,

versus

ELIAS KIFLE,
ETHIOPIAN REVIEW, INC.,

                                             Defendants - Appellants.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (March 19, 2018)
                Case: 16-17008         Date Filed: 03/19/2018   Page: 2 of 6


Before WILSON, and DUBINA, Circuit Judges and GOLDBERG, * Judge.

PER CURIAM:

       Defendants/Appellants Ethiopian Review, Inc. (“ER”) and Elias Kifle

(“Kifle”) appeal the district court’s order reinstating a default judgment against ER

and dismissing Kifle from the case. For the reasons that follow, we affirm.

                                  I.        BACKGROUND

       This case arises out of the publication by Kifle and ER of allegedly false and

defamatory statements that Appellee Jemal Ahmed (“Ahmed”), a private business

man, runs a vast human trafficking operation. According to a March 2012 post on

ER’s website, this illegal scheme allegedly involves trafficking of underage girls to

the Middle East where they are reportedly held against their will and subjected to

horrific abuses. Immediately after learning of the publication, Ahmed advised

Kifle that the statements were untrue and demanded that they be removed from the

website. Kifle not only refused to do so, but further dared Ahmed to sue him and,

thereafter, republished the article. Given the very serious nature of the charges and

Kifle’s refusal to remove the defamatory material, Ahmed filed a defamation suit

against both Kifle and ER.




       *
         Honorable Richard W. Goldberg, Judge for the United States Court of International
Trade, sitting by designation.
                                            2
               Case: 16-17008     Date Filed: 03/19/2018    Page: 3 of 6


      After two years of court proceedings—which included ER’s failure to

appear and significant misconduct by Kifle—the case was litigated to a final

judgment in the district court. After a default by Kifle and ER and a subsequent

bench trial for damages, the district court entered an award for Ahmed of

$428,910.00 for compensatory and punitive damages, costs and attorneys’ fees,

along with injunctive relief.

      Approximately five months after the judgment had been entered, Kifle and

ER moved to dismiss the case for lack of complete diversity between the parties.

The district court granted that motion and vacated its previous judgment in

Ahmed’s favor. Ahmed appealed that order to our court and moved us to sever

Kifle to preserve diversity jurisdiction, or, in the alternative, to remand to the

district court to decide the still-pending motion to sever. We granted that motion

and remanded the case to the district court. On remand, the district court granted

Ahmed’s motion and severed Kifle from the judgment, thus preserving diversity

jurisdiction and reinstating the judgment as to ER. Kifle and ER then perfected

this appeal.

                                      II.       ISSUE

      Whether the district court erred in dismissing Kifle from the case to create

subject-matter jurisdiction on the basis that Kifle was neither a required party nor


                                            3
              Case: 16-17008     Date Filed: 03/19/2018   Page: 4 of 6


an indispensable party pursuant to Fed. R. Civ. P. 19 and thereby improperly

reinstated the default judgment against ER.

                          III.   STANDARD OF REVIEW

      Both Fed. R. Civ. P. 19 and Fed. R. Civ. P. 21 determinations are reviewed

for an abuse of discretion. See United States v. Rigel Ships Agencies, Inc., 432
F.3d 1282, 1291 (11th Cir. 2005); Laker Airways, Inc. v. British Airways, PLC,

182 F.3d 843, 847 (11th Cir. 1999); Mann v. City of Albany, 883 F.2d 999, 1003

(11th Cir. 1989); Fritz v. Am. Home Shield Corp., 751 F.2d 1152, 1154 (11th Cir.

1985).

                                 IV.    DISCUSSION

      First, we conclude that the district court correctly noted that by defaulting

both ER and Kifle are deemed to have admitted the well-pled allegations in the

complaint. See Giovanno v. Fabec, 804 F.3d 1361, 1366 (11th Cir. 2015). This

court has also recognized that a default judgment is a legitimate sanction for a

party’s repeated refusal to cooperate with court proceedings and to obey court

orders, as was the case here. See African Methodist Episcopal Church, Inc. v.

Ward, 185 F.3d 1201, 1203 (11th Cir. 1999).

      Contrary to Kifle and ER’s claims, we conclude that the district court

properly found that ER was co-responsible with Kifle for the posting of the


                                          4
               Case: 16-17008     Date Filed: 03/19/2018     Page: 5 of 6


defamatory content in question. That finding was based on evidence submitted by

Ahmed from the website itself, which solicited donations to ER to be used in

support of the website. Kifle’s belated self-serving affidavit claiming sole

responsibility for the website cannot rebut the admission. Moreover, the affidavit

cannot evade the consequences of ER’s failure to appear and the default judgment

entered against it.

      This appeal really turns on Kifle and ER’s challenge of the district court’s

finding that Kifle is not a required party under Fed. R. Civ. P. 19(a). Rule 19

presents “a two-part test for determining whether an action should proceed in a

nonparty’s absence.” City of Marietta v. CSX Transp., Inc., 196 F.3d 1300, 1305

(11th Cir. 1999). This court has held that the relevant inquiry, in the first step, “is

whether complete relief can be afforded in the present procedural posture, or

whether the nonparty’s absence will impede either the nonparty’s protection of an

interest at stake or subject parties to a risk of inconsistent obligations.” Id. (citing

Fed. R. Civ. P. 19(a)(1)–(2)). Because defendant ER was the corporate vehicle

through which the website was funded and operated, we conclude that the district

court correctly found that Kifle was not a required or indispensable party and thus

could be severed under Rule 21 of the Federal Rules of Civil Procedure. Indeed,

complete relief in the form of money damages can be afforded to Ahmed from ER,


                                            5
              Case: 16-17008     Date Filed: 03/19/2018       Page: 6 of 6


which was found jointly and severely liable for defamation in the district court.

We also conclude that there has been no showing of prejudice to either Kifle or ER

resulting from Kifle’s severance.

      In Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 109 S. Ct. 2218

(1989), the Supreme Court of the United States affirmed the court of appeals’

dismissal of a non-diverse party, noting that “given that all of the [defendants] are

jointly and severally liable, it cannot be argued that [one defendant] was

indispensable to the suit.” Id. at 838, 109 S. Ct. at 2226.

      Accordingly, for all of the above reasons, we affirm the district court’s order

dismissing Kifle from this case and in its reinstatement of the judgment against

ER.

      AFFIRMED.




                                           6